DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 12/3/2019 for application number 16/702,084. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 - 20 are presented for examination.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 – 6 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagajara et al. (U.S. Publication 2013/0232463) (Nagajara hereinafter) (Identified by Applicant in IDS) in view of Stefanov et al. (U.S. Publication 2018/0145884) (Stefanov hereinafter) (Identified by Applicant in IDS).
8.    	As per claim 1, Nagajara teaches a method, comprising:
receiving, by a controller module executing on a computer system [“Cloud computing environment includes a cloud director 722 (e.g., run in one or more virtual machines) that manages allocation of virtual computing resources to application director 106 for deploying applications … Cloud director 722 receives provisioning requests submitted to cloud provider 110 and may propagates such requests to orchestration component 718 to instantiate the requested virtual machines,” ¶ 0078; cloud director mapped to controller module], 
          causing, by the controller module, the instruction to be carried out for the particular operational entity by making a call to a routing layer, wherein the call does not specify whether the particular operational entity is remote relative to a local environment Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082].
          Nagajara does not explicitly disclose but Stefanov discloses receiving an instruction that identifies a particular operational entity to be transitioned from a first state to a second state as part of automated implementation of an operational scenario [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066; “custom resource mapped to particular operation entity, customer-defined events causing state transitions mapped to instruction; “Disclosed example lifecycle services also enable resource providers to register a lifecycle definition that includes states, transitions between the states, events which trigger the transitions, operations to execute on transition and/or on state change, etc.” ¶ 0081].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
9.    	As per claim 2, Nagajara and Stefanov teach the method of claim 1.  Nagajara further teaches wherein the routing layer is operable to access a blueprint for a routable entity associated with the particular operational entity, and wherein the routing layer is operable to determine that the particular operational entity is remote to the local environment based on whether the blueprint specifies a remote host port [“The application blueprints define the structure of the application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. The application blueprints define the topology for deployment in an infrastructure-agnostic manner to be portable across different cloud computing environments.” ¶ 0005; “application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112),” ¶ 0028; cloud/deployment environments suggest use of remote hosts].
10.    	As per claim 3, Nagajara and Stefanov teach the method of claim 2.  Nagajara further teaches wherein the routing layer is operable to access a blueprint for the particular operational entity that specifies relationship information for a relationship that is between the particular operational entity and the routable entity, and wherein the relationship enables the routing layer to access the blueprint for the routable entity [“responsive to user input, application director 106 modifies details, properties, and actions for nodes and application components of blueprint 126,” ¶ 0054; “The user may specify one or more dependencies between application components to declare a relationship between the application components that defines an interconnected structure of distributed portions of the application (e.g., multiple tiers of the application). Dependencies may be used to plan deployment of the application by defining a deployment order for application components.” ¶ 0055].
11.    	As per claim 4, Nagajara and Stefanov teach the method of claim 1.  Nagajara further teaches wherein the controller module is operable to make the same call to the routing layer independent of whether the particular operational entity is within the local environment or remote to the local environment [“The application blueprints define the structure of the application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. The application blueprints define the topology for deployment in an infrastructure-agnostic manner to be portable across different cloud computing environments.” ¶ 0005; “application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112),” ¶ 0028; cloud/deployment environments suggest use of remote hosts; infrastructure-agnostic deployment suggests independence regarding whether the operational entity is local or remote].
12.    	As per claim 5, Nagajara and Stefanov teach the method of claim 1.  Nagajara further teaches wherein the call specifies a particular function implemented by the particular operational entity for carrying out the instruction, and wherein the routing layer is operable to perform the routing operation by invoking the particular function [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082].
13.    	As per claim 6, Nagajara and Stefanov teach the method of claim 1.  Nagajara further teaches wherein the routing layer is operable to perform the routing operation by routing the instruction to another controller module that manages the particular operational entity [“deployment agent 726 may be pre-installed on VM 114 via inclusion in a cloud template defined by cloud director 722. Deployment agent 726 running on each VM receives a local deployment plan 728 from deployment server and executes local deployment plan 728 in coordination with deployment director 124.” ¶ 0079; deployment agent mapped to another controller module].
14.    	As per claim 11, Nagajara teaches a non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to implement a routing layer capable of performing operations comprising:
wherein the request does not specify whether the particular operational entity is remote relative to a local environment of a controller module from which the request is received; making, based on information maintained for the particular operational entity, a determination on whether the particular operational entity is within the local environment or remote to the local environment; and routing the instruction to the particular operational entity based on the determination [“Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082]; and
          Nagajara does not explicitly disclose but Stefanov discloses receiving a request to route an instruction to a particular operational entity that is to be transitioned from a first state to a second state [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066; “custom resource mapped to particular operation entity, customer-defined events causing state transitions mapped to instruction; “Disclosed example lifecycle services also enable resource providers to register a lifecycle definition that includes states, transitions between the states, events which trigger the transitions, operations to execute on transition and/or on state change, etc.” ¶ 0081].

15.    	As per claim 12, Nagajara and Stefanov teach the medium of claim 11.  Nagajara further teaches wherein the information defines a blueprint for the particular operational entity [“responsive to user input, application director 106 modifies details, properties, and actions for nodes and application components of blueprint 126,” ¶ 0054; “The user may specify one or more dependencies between application components to declare a relationship between the application components that defines an interconnected structure of distributed portions of the application (e.g., multiple tiers of the application). Dependencies may be used to plan deployment of the application by defining a deployment order for application components.” ¶ 0055], wherein blueprint defines a relationship between the particular operational entity and a routable entity that is associated with a second blueprint that indicates whether the particular operational entity is within the local environment or remote to the local environment [“The application blueprints define the structure of the application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. The application blueprints define the topology for deployment in an infrastructure-agnostic manner to be portable across different cloud computing environments.” ¶ 0005; “application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112),” ¶ 0028; cloud/deployment environments suggest use of remote hosts].
16.    	As per claim 13, Nagajara and Stefanov teach the medium of claim 12.  Nagajara further teaches accessing, based on the relationship, the second blueprint, wherein making the determination includes determining that the particular operational entity is remote to the local environment based on the accessed second blueprint specifying a remote host port [“The application blueprints define the structure of the application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. The application blueprints define the topology for deployment in an infrastructure-agnostic manner to be portable across different cloud computing environments.” ¶ 0005; “application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112),” ¶ 0028].
17.    	As per claim 14, Nagajara and Stefanov teach the medium of claim 11.  Stefanov further teaches invoking a particular function that is implemented by the particular operational entity for transitioning the particular operational entity from the first state to the second state [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
18.    As per claim 15, Nagajara and Stefanov teach the medium of claim 11.  Nagajara further teaches sending the instruction to another controller module within a next level of a hierarchy of controllers relative to the controller module from which the request is received, wherein the other controller module directly manages the particular operational entity [“deployment agent 726 may be pre-installed on VM 114 via inclusion in a cloud template defined by cloud director 722. Deployment agent 726 running on each VM receives a local deployment plan 728 from deployment server and executes local deployment plan 728 in coordination with deployment director 124.” ¶ 0079; deployment agent mapped to another controller module].
7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagajara and Stefanov in further view of Bellenger et al. (U.S. Patent 6,320,867) (Bellenger hereinafter).
20.    	As per claim 7, Nagajara and Stefanov teach the method of claim 6.  Nagajara and Stefanov do not explicitly disclose but Bellenger discloses wherein the routing layer is operable to select a first routing protocol for routing the instruction to the other controller module based on the determination indicating that the particular operational entity is remote to the local environment, wherein the first routing protocol is different than a second routing protocol usable to route instructions within the local environment [“The local processor, located at the first of the plurality of nodes, switchably couples to the interface unit and communicates with the network. The local processor converts digital transmissions from the second protocol to the first protocol. The first remote processor is located at a second of the plurality of nodes. The first remote processor communicates over the network with each of the interface units. The first remote processor converts digital transmissions from the second protocol to the first protocol. The first controller is located at a second of the plurality of nodes for detecting the signaling from the interface units corresponding to the call session, and for allocating to an available one of the local processor and the first remote processor a conversion of digital transmissions associated with the call session from the second protocol to the first protocol.” col. 4, line 62 – col. 5, line 10].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Stefanov and Bellenger available before the effective filing date of the .
21.	Claims 8 – 10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagajara and Stefanov in further view of Speeter et al. (U.S. Publication 2006/0037000) (Speeter hereinafter) (Identified by Applicant in IDS).
22.    	As per claim 8, Nagajara and Stefanov teach the method of claim 1.  Nagajara and Stefanov do not explicitly disclose but Speeter discloses wherein the controller module is included within a hierarchy of components having controller modules and operational entities, and wherein the hierarchy includes an orchestrator controller module at a top level of the hierarchy that is executable to implement the operational scenario by issuing instructions to controller modules at a next level of the hierarchy [“Component Blueprints are supplied for the construction of execution environments, allowing drag-drop style definition of target systems, Component Blueprints provide built in knowledge of component Structure, installed footprint, dependencies, and parameterization for system setup and tuning. Component Blueprints are defined for all layers, from hardware, networking, firewalls, to load-balancers, operating systems (NT, Win2000, Unix), application platforms (Net, J2EE.), web-servers (US, Apache, iplanet), databases (Oracle, SQL Server, DB2) and application Suites (SAP, PeopleSoft, Siebel).” ¶ 0070].

23.    	As per claim 9, Nagajara, Stefanov and Speeter teach the method of claim 8.  Stefanov further teaches wherein the instruction is received by the controller module from the orchestrator controller module as part of implementing the operational scenario that includes starting up a database service having a set of database servers capable of performing database transactions on behalf of users of the computer system [“As illustrated in FIG. 2, an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C. The number of virtual machines and/or containers provisioned for each blueprint may be specified during the provisioning of the multi-machine blueprint 208 (e.g., subject to the limits specified during creation or management of the multi-machine blueprint 208).” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based 
24.    	As per claim 10, Nagajara, Stefanov and Speeter teach the method of claim 9.  Stefanov further teaches wherein the call is made to the routing layer to cause the routing layer to invoke a function of the particular operational entity to instantiate a database server as part of starting up the database service [“As illustrated in FIG. 2, an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C. The number of virtual machines and/or containers provisioned for each blueprint may be specified during the provisioning of the multi-machine blueprint 208 (e.g., subject to the limits specified during creation or management of the multi-machine blueprint 208).” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated 
25.    	As per claim 16, Nagajara teaches a method, comprising:
receiving, by a controller module executing on a computer system [“Cloud computing environment includes a cloud director 722 (e.g., run in one or more virtual machines) that manages allocation of virtual computing resources to application director 106 for deploying applications … Cloud director 722 receives provisioning requests submitted to cloud provider 110 and may propagates such requests to orchestration component 718 to instantiate the requested virtual machines,” ¶ 0078; cloud director mapped to controller module], an instruction that identifies a particular operational entity to be transitioned from a first state to a second state as part of automated implementation of an operational scenario [“in the three-tiered application example, deployment director 124 generates a local deployment plan 728 for a VM corresponding to the load balancer node that includes an installation task, a configuration task, and a starting task for Apache web service (e.g., Apache LB-INSTALL,“ “Apache LB-CONFIGURE,” “Apache LB-START). In step 828, local deployment plans 728 are transmitted by deployment director 124 to each VM via addressing and discovery layer 720, and are received by deployment agents 726 running on VMs (e.g., VMs 114 to 114) in step 830,” ¶ 0089]; and
          causing, by the controller module, the instruction to be carried out for the particular operational entity by making a call to a routing layer, wherein the call does not specify whether the particular operational entity is remote relative to a local environment Router 730 (e.g., run in one or more virtual machines) receives the web browser's access request (e.g., a uniform resource locator or URL) and routes the request to deployment environment 112 which hosts the deployed application. More generally, router 730 maintains mappings in internal routing tables between URLS and deployed applications in order to properly route URL requests from customers to the appropriate deployment environments 112 hosting the requested web applications (as well as maintain load balancing among web application instances, etc.). These mappings are received by router 730 through address and discovery layer 720 when a cloud director 722 successfully provisions virtual computing resources for hosting an application and broadcasts routing information (e.g., hostname, network address information, port number, etc.) for the provisioned VMs through addressing and discovery layer 720,” ¶ 0082].
          Nagajara does not explicitly disclose but Stefanov discloses receiving an instruction that identifies a particular operational entity to be transitioned from a first state to a second state as part of automated implementation of an operational scenario [“the interface provided by the extensibility service implemented by the service provider 410 also accepts a lifecycle definition for a custom resource, which specifies, for example, customer-defined lifecycle states for custom resource, customer-defined transitions between lifecycle states, customer-defined events causing state transitions, customer-defined operation(s) available at each state, etc.,” ¶ 0066; “custom resource mapped to particular operation entity, customer-defined events causing state transitions mapped to instruction; “Disclosed example lifecycle services also enable resource providers to register a lifecycle definition that includes states, transitions between the states, events which trigger the transitions, operations to execute on transition and/or on state change, etc.” ¶ 0081].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara and Stefanov available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara to include the capability of lifecycle management of custom resources in a cloud-based environment as taught by Stefanov, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage life-cycle transitions of system components thereby reducing manual configuration transactions [Stefanov ¶ 0004].
Nagajara and Stefanov do not explicitly disclose but Speeter discloses executing, by a computer system, a hierarchy of components that include controller modules and operational entities, wherein the hierarchy includes an orchestrator controller module at a top level of the hierarchy that is executable to perform an operational scenario by issuing a set of instructions to controller modules at a next level of the hierarchy [“Component Blueprints are supplied for the construction of execution environments, allowing drag-drop style definition of target systems, Component Blueprints provide built in knowledge of component Structure, installed footprint, dependencies, and parameterization for system setup and tuning. Component Blueprints are defined for all layers, from hardware, networking, firewalls, to load-balancers, operating systems (NT, Win2000, Unix), application platforms (Net, J2EE.), web-servers (US, Apache, iplanet), databases (Oracle, SQL Server, DB2) and application Suites (SAP, PeopleSoft, Siebel).” ¶ 0070].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Nagajara, Stefanov and Speeter available before the effective filing date of the claimed invention, to modify the capability of deployment plan customization in a cloud-based environment as disclosed by Nagajara and Stefanov to include the capability of configuration data modeling using blueprints as taught by Speeter, thereby providing a mechanism to enhance system efficiency by implementing an automated environment to manage configuration changes in a hierarchical environment [Speeter ¶ 0006].
26.      As per claim 17, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 2 above.
27.      As per claim 19, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above.
28.      As per claim 20, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 4 above.
18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagajara, Stefanov and Speeter in further view of Bellenger.
30.      As per claim 18, it is a method claim having similar limitations as cited in claim 7.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193